The opinion of the court was delivered by
Johnston, J.:
Joseph Nusbaum was charged with unlawfully giving intoxicating liquors to two minors, when he was not the father nor guardian of such minors, and did not give the intoxicating liquors to the minors as medicine or for medical purposes. Two separate offenses were charged in the *53information, and there was a conviction upon each. An appeal has been taken, and the ground of complaint is the misconduct of the county attorney during the trial, and especially in the argument made to the jury. No objections or exceptions were made or taken by the appellant to the questions and conduct of the county attorney, so far as the record shows, and the questions now presented are not open for review.
The testimony contained in the record, although conflicting, is sufficient to sustain the verdict of the jury, and while some portions of the argument and comments of the county attorney may not have been strictly relevant and proper, we see nothing so serious and prejudicial as to justify an interference with the verdict. No objection was made by the appellant to the remarks of the county attorney, nor was the attention of the court in any way called to them; and it is the settled practice in this state that the attention of the court should be challenged by a proper objection to the improper language of counsel, and a ruling had thereon, in order to present the question here. (The State v. McCool, 34 Kas. 613; Railroad Co. v. Irwin, 37 id. 701.)
The judgment of the district court will be affirmed.
All the Justices concurring.